DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 6-8, 14-16 and 18-19 were previously pending and subject to a non-final office action mailed 07/24/2020. Claims 1, 14 and 28 were amended; no claim was cancelled, and claim 29 was added in a reply filed 07/24/2020. During a phone interview on 02/09/2021, claims 1 and 14 were further amended and claim 29 cancelled. Therefore, claims 1, 6-8, 14-16 and 28 are currently pending and subject to the Allowability office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 5, filed 10/21/2020, with respect to objections have been fully considered and are persuasive.  The objections of claims 1 and 28 have been withdrawn. 
Applicant’s arguments, see remarks p. 5, filed 10/21/2020, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejection of claims 1, 6-8, 14-16, 18-19 and 28 have been withdrawn. 
Applicant’s proposed amendments on 02/09/2021 as part of an Examiner’s amendment overcome a potential 103 rejection using either (Gravelle US 10,121,289) or Turnock (US 2010/0085213) to reject the amended claims filed on 10/21/2020. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Hoovler on 02/09/2021. 
The application has been amended as follows: 


a communication device disposed on a printed circuit board and communicatively coupled to a vehicle bus of the vehicle, the communication device comprising a universal toll module that is configured to transmit a toll signal via a radio frequency transmission, the radio frequency comprising at least one electronic toll code to an electronic toll system, wherein the communication device is configured to receive location information identifying  a location of the vehicle from a location device and select the at least one electronic toll code for communication with the electronic toll system based on the location, wherein the at least one electronic toll code comprises a coded authorization of a toll payment identified based on the location; 
a transceiver module disposed on the printed circuit board and configured to transmit an activation signal to control operation of a remote electronic system, wherein the transceiver module includes a control circuit configured to extract control information from a control signal for controlling the remote electronic system received by the transceiver module from a transmitter, format the activation signal based on the control information, and cause the transceiver module to transmit the activation signal to the remote electronic system;
a user interface communicatively coupled to the vehicle bus, the user interface configured to display at least one of an indication of the at least one electronic toll code or identification information corresponding to the communication device and prompt an input identifying a number of occupants in response to a request of the number of occupants received from the electronic toll system; and
wherein the communication device is configured to receive [[a]] the request of [[a]] the number of occupants in the vehicle and communicate the number of occupants to the electronic toll system in response to [[an]] the input to the user interface identifying the number of  occupants.

2.-5.  (Canceled)

6.  (Original)  The system of claim 1, wherein the user interface further comprises a user input device configured to receive user input.

7.  (Previously Presented)  The system of claim 6, wherein the communication device is configured to receive from the user input device the user input indicating at least one of the at least one electronic toll code and/or the electronic toll system.

8.  (Previously Presented)  The system of claim 6, wherein the communication device is configured to select the at least one electronic toll code based on the user input.

9.-13.  (Canceled)

14.  (Currently Amended)  A communication device for a vehicle, comprising:
a transceiver module configured to transmit a wireless signal to control operation of a remote electronic system;
a universal toll module configured to transmit a toll signal comprising at least one electronic toll code to an electronic toll system, wherein the universal toll module is configured to receive an output signal from the electronic toll system and transmit a toll signal containing the at least one electronic toll code corresponding to the electronic toll system in response to receiving the output signal, and wherein the universal toll module is configured to receive location information identifying a location of the vehicle from a location device and select a toll code for communication with the electronic toll system based on the location;
wherein both the transceiver module and the universal toll module are mounted on a printed circuit board; 
a rear view mirror housing enclosing the printed circuit board on which the transceiver module and the universal toll module are mounted;
a user interface in communication with the printed circuit board and in connection with the rearview mirror and configured to prompt an input identifying a number of occupants in response to a request of the number of occupants received from the electronic toll system; and 
wherein the universal toll module is configured to receive [[a]] the request of [[a]] the number of occupants in the vehicle and communicate the number of occupants to the electronic toll system in the toll signal in response to [[an]] the input to the user interface identifying the number of  occupants.

15.  (Original)  The communication device of claim 14, further comprising a rear view mirror housing enclosing the transceiver module and the universal toll module.



17.-27.  (Canceled)

28.  (Previously Presented) The communication device of claim 14, wherein the at least one electronic toll code comprises a coded authorization of a toll payment for a user based on the location.

29.  (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art was applied to the independent claims because Examiner is unaware of any prior art, alone or in combination, which discloses the limitation of “a user interface communicatively coupled to the vehicle bus, the user interface configured to display at least one of an indication of the at least one electronic toll code or identification information corresponding to the communication device and prompt an input identifying a number of occupants in response to a request of the number of occupants received from the electronic toll system”.
The closest non-applied prior art is Gravelle (US 10,121,289). Gravelle is directed towards Vehicle based electronic toll system with interface to vehicle display. Gravelle discloses inputting the number of occupants into an interface of a toll electronic system of the vehicle. However, it does not disclose that the inputting of the number of occupants is in response to a request of the number of occupants received from the electronic toll system. 
The closest non-applied prior art is Turnock (US 2010/0085213). It is directed towards high occupancy vehicle status signaling using electronic toll collection infrastructure. It discloses inputting a occupancy status of the vehicle which implies the number set for high occupancy vehicle is present in 
The closest non-applied NPL is Rakhi Kalantri, “RFID Based Toll Collection System”, International Journal of Computer Science and Information Technologies, Vol. 5, 2014, hereinafter “Rakhi”. Rakhi is directed towards the automated toll collection system using passive Radio Frequency Identification tags. While Rakhi discloses a number of occupants of the vehicle, it does not disclose inputting the number of occupants in response to the request from the electronic toll system.
The closest non-applied is Michael Preziosi, “Behavioral investigation on the factors that determine adoption of an electronic toll collection system: passenger car users”, published by Transportation Research Part C, 2011, hereinafter “Preziosi”. It is directed towards results of an investigation of the factors that shape the decision by passenger car users of a tolled facility to use an electronic toll collection system. However, Preziosi does not disclose “a user interface communicatively coupled to the vehicle bus, the user interface configured to display at least one of an indication of the at least one electronic toll code or identification information corresponding to the communication device and prompt an input identifying a number of occupants in response to a request of the number of occupants received from the electronic toll system”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628